Citation Nr: 0501572	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $9,749.49.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola

INTRODUCTION

The veteran had active military service from June 1983 to 
March 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision by the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.  

The veteran and his representative presented testimony before 
the undersigned Acting Veterans Law Judge at a hearing at the 
RO in September 2004.


FINDINGS OF FACT

1.  In a September 2000 rating decision the RO awarded the 
veteran a 50 percent disability rating for panic disorder, 
effective May 16, 2000.  

2.  The veteran was incarcerated at a Texas correctional 
facility from July [redacted], 2001 to May [redacted], 2002.  

3.  The compensation benefits were reduced, effective 
September 15, 2001, due to imprisonment in a local penal 
institution for commission of a felony and this resulted in 
an overpayment of compensation benefits in the amount of 
$9,749.49.

3.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was solely at 
fault in the creation of the overpayment.  

4.  Repayment of this debt would not result in undue 
financial hardship to the veteran or deprive him of the basic 
necessities of life, and the veteran did not change positions 
to his detriment in reliance upon a granted VA benefit.  

5.  Repayment of that portion of the debt attributable to the 
increase in compensation the veteran received on behalf of 
his spouse and children would defeat the purpose for which 
the benefits were intended.
CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $9,749.49, except to the extent of additional 
compensation received because of a spouse and children, would 
not violate the standard of equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a May 1986 rating decision the RO granted service 
connection and awarded a 10 percent disability rating for 
panic disorder, effective March 4, 1986.  The RO notified the 
veteran of that decision by letter dated May 23, 1986.  The 
RO included a Disability Compensation Award Attachment, VA 
Form 21-8764, which notified the veteran that his benefits 
would be reduced upon incarceration in a Federal, State, or 
local penal institution in excess of 60 days for conviction 
of a felony.  It also notified him that the amount not 
payable might be apportioned to a spouse or dependent 
children or parents.  It also advised him to notify the VA in 
writing immediately of any change of address.  

In a March 1998 rating decision the RO awarded a 30 percent 
disability rating for panic disorder, effective August 20, 
1997.  The RO notified the veteran of that decision by letter 
dated March 24, 1998.  The RO again included a Disability 
Compensation Award Attachment, VA Form 21-8764, which 
included notice regarding reduction of benefits upon 
incarceration.  

In August 1998 the veteran submitted a Declaration of Status 
of Dependents, VA Form 21-686c, indicating he was married and 
had four dependent children.  He submitted supporting 
evidence.  

By letter dated November 27, 1998, the RO notified the 
veteran that he would receive additional monthly compensation 
benefits for his spouse and children.  The RO again included 
a Disability Compensation Award Attachment, VA Form 21-8764, 
which included notice regarding reduction of benefits upon 
incarceration.  

In a September 2000 rating decision the RO awarded a 50 
percent disability rating for panic disorder, effective May 
16, 2000.  The RO notified him of that decision by letter 
dated September 27, 2000.  The RO again included a Disability 
Compensation Award Attachment, VA Form 21-8764, which 
included notice regarding reduction of benefits upon 
incarceration.  

In August 2002 the RO obtained a VA and SSA Prisoner Computer 
Match, which showed that veteran had been imprisoned at a 
local penal institution beginning on January 22, 2001.  Later 
that month the RO requested the veteran to provide 
information regarding his confinement.  The RO notified him 
of the pertinent law regarding reduction upon incarceration 
in a Federal, State, or local penal institution in excess of 
60 days for conviction of a felony.  It also notified him 
that the amount not payable might be apportioned to a spouse 
or dependent children or parents.  The RO also notified him 
that a retroactive reduction would result in an overpayment.  
The veteran did not respond to this letter.  

A November 2002 Report of Contact, VA Form 119, shows the RO 
contacted the Texas Department of Criminal Justice.  That 
facility confirmed that the veteran was incarcerated 
beginning on July [redacted], 2001.  Later that month the RO notified 
him that his compensation benefits were reduced to $101.00, 
effective September 15, 2001, and to $103.00, effective 
December 1, 2001 due to imprisonment in local penal 
institution in excess of sixty days for commission of a 
felony.  This resulted in an overpayment of compensation 
benefits.

In December 2002 the veteran notified the RO that he was 
incarcerated from July [redacted], 2001 to May [redacted], 2002.  He submitted 
a copy of a Final Decree of Divorce showing that his marriage 
terminated on August [redacted], 2002.  It shows he was obligated to 
pay $600.00 in monthly child support Beginning September 1, 
2002.  

In December 2002 the RO determined that the calculated 
overpayment of VA compensation benefits was $9,749.49.  
In December 2002 the veteran submitted a Financial Status 
Report, VA Form 20-5655, in support of his claim for waiver.  
He listed a $1,323.16 total monthly net income.  He listed 
his monthly expenses as $1,220.33.  This represented $820.00 
in monthly living expenses and $475.33 in monthly payments on 
installment contracts and other debts.  The Board notes that 
this actually adds to $1,295.33.  He listed no assets except 
for his truck.  He stated that he could pay $100.00 on a 
monthly basis toward his debt.  

A January 2003 Report of Contact, VA Form 119, shows the RO 
contacted the Texas Department of Criminal Justice.  That 
facility confirmed that the veteran was released from 
incarceration on May [redacted], 2002.  

In January 2003, the veteran submitted another Financial 
Status Report, VA Form 20-5655, in support of his claim for 
waiver.  He listed a $487.00 total monthly net income.  He 
did not include his $836.00 monthly VA compensation benefits.  
This would result in a total monthly net income of $1,323.00.  
He listed his monthly expenses as $1,256.00.  This 
represented $730.00 in monthly living expenses and $526.00 in 
monthly payments on installment contracts and other debts.  
He listed total assets in the amount of $3,300.00.  He listed 
no assets except for his truck.  He stated that he could pay 
$100.00 on a monthly basis toward his debt.  


II. Analysis

A. Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The new 
legislation provides for, among other things, notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  In general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.
The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
held, in part, that the VCAA is not applicable to cases 
involving waiver of indebtedness.  Therefore, the Board will 
proceed with consideration of the veteran's appeal.

B. Criteria

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).
C.  Validity

A grant or denial of a waiver presupposes the propriety of 
the creation of the indebtedness in the first instance.  See 
Donovan v. West, 11 Vet. App. 481 (1998).  

If the appellant asserts the invalidity of the debt, the 
matter of whether the overpayment was properly created must 
be addressed before a claim for waiver of an overpayment may 
be adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434-
435 (1991); see VAOGCPREC 6-98.  

The evidence of record shows that the veteran is not 
disputing the validity of the creation of the overpayment of 
VA compensation benefits.  Rather, he has limited his appeal 
to the issue of waiver of overpayment of compensation 
benefits under principles of equity and good conscience.  
Therefore, the issue in this case is limited to the request 
for waiver.  

D. Waiver

The veteran seeks waiver of overpayment of compensation 
benefits in the amount of $9,749.49.  He contends that, at 
the time he was convicted and incarcerated for the felony, he 
had no actual knowledge that his compensation would be 
reduced or that he was obligated to notify the VA.  
Transcript, p. 3 (Sept. 2004).  He contends that he was also 
unaware that his spouse could have filed a claim for an 
apportionment of the amount that was not payable due to his 
incarceration.  Transcript, pp. 6, 8.  He testified that he 
was unaware that his spouse had been cashing his monthly VA 
compensation checks.  Transcript, pp. 5-6, 9-10.  He 
testified that he later learned that she used these proceeds 
to support herself and their children.  Transcript, p. 6.  
The veteran argues that repayment of the debt would violate 
the principles of equity and good conscience because he was 
not at fault in the creation of the indebtedness.  He argues 
that, had he been aware of his spouse's entitlement to 
apportionment of the amount that was not payable, he would 
have filed.  He argues that this situation would have 
resulted in the same events, i.e., his spouse would have 
received the compensation checks, which is what actually 
happened.  He argues that repayment would defeat the defeat 
of the purpose of his existing benefit.  

In this case, the Board finds that the overpayment did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  See 38 U.S.C.A. § 5302.  
Therefore, recovery of indebtedness can be waived if it is 
shown that it would be against the principles of equity and 
good conscience to require the veteran to repay the debt to 
the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds that the 
veteran was entirely at fault in the creation of the 
overpayment, and the VA was not at fault.  The veteran had an 
explicit obligation to notify the VA when he had originally 
been convicted of a felony.  At the time the RO granted 
service connection and awarded a 10 percent disability rating 
in May 1986, the RO provided the veteran a Disability 
Compensation Award Attachment, VA Form 21-8764, which 
notified the veteran that his benefits would be reduced upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony.  It also 
notified him that the amount not payable might be apportioned 
to a spouse or dependent children or parents.  It also 
advised him to notify the VA in writing immediately of any 
change of address.  The RO again provided the same notice in 
March 1998, November 1998, and September 2000.  In fact, 
after having independently learned in August 2002 through a 
VA and SSA Prisoner Computer Match that the veteran had been 
imprisoned at a local penal institution, the RO explicitly 
notified him of the pertinent law regarding reduction upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony.  Despite the 
RO's request for information regarding his confinement at 
that time, the veteran failed to respond to this request.  It 
is only after the RO notified him that the retroactive 
reduction resulted in an overpayment that the veteran 
contacted the VA.  

The veteran does not argue that he did not receive the actual 
notification letters.  Rather, he maintains that VA had an 
obligation to notify him at the time he requested his VA 
medical records through the penal institution.  This argument 
has no merit and does not excuse his creation of the 
overpayment.  
VA had no duty to again apprise him of his obligation to 
notify VA at the time of his incarceration.  Persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 385 (1947); See Velez v. West, 11 Vet. App. 148, 
156-57 (1998).  In this case, the RO notified the veteran of 
his rights and responsibilities on multiple occasions prior 
to his conviction.  

The veteran next maintains that he was completely unaware 
that his spouse had been cashing his monthly VA compensation 
checks and only later learned that she used these proceeds to 
support herself and their children.  

This argument also has no merit because it was his failure to 
notify the VA that he was convicted of a felony and would be 
incarcerated for more than 60 days that led to the 
overpayment.  The veteran had been receiving monthly 
compensation checks from the VA beginning in 1986.  The Board 
finds it unlikely that the veteran did not even inquire about 
his monthly benefit payments through his mother, his spouse, 
or the VA from the time of his incarceration in July 2001 
through May 2002.  This is especially so at a time when the 
veteran had no income.  

The Board finds that the veteran should have and could have 
notified VA of his incarceration, but did not, and was solely 
responsible for creation of the overpayment.  Consequently, 
the Board finds that there is no balancing of fault between 
the debtor and the VA, as the overpayment is the veteran's 
fault alone.  

The next element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2004).  

In his December 2002 Financial Status Report, VA Form 20-
5655, the veteran listed a $1,323.16 total monthly net 
income.  He listed his monthly expenses as $1,220.33.  This 
represented $820.00 in monthly living expenses and $475.33 in 
monthly payments on installment contracts and other debts.  
The Board notes that this actually adds to $1,295.33.  By his 
own report his monthly income exceeds his monthly 
expenditures.  This evidence shows the veteran can repay the 
overpayment without undue hardship.  In fact, in that 
financial statement, the veteran acknowledged he could pay 
$100.00 on a monthly basis toward his debt.  

In his January 2003 Financial Status Report, VA Form 20-5655, 
the veteran listed $487.00 in total monthly net income.  He 
failed to include the fact that he received $836.00 monthly 
from VA as compensation benefits, which shows a total monthly 
net income of $1,323.00.  He listed his monthly expenses as 
$1,256.00.  This represented $730.00 in monthly living 
expenses and $526.00 in monthly payments on installment 
contracts and other debts.  As shown in his Final Decree of 
Divorce his expenditures include $600.00 in monthly child 
support.  Again, this evidence shows his monthly income 
exceeds his monthly expenditures and that the veteran can 
repay the overpayment without undue hardship.  The veteran 
again acknowledged he could pay $100.00 on a monthly basis 
toward his debt.  

The Board concludes that the evidence shows that the veteran 
is capable of repaying his debt without creating undue 
hardship.

The next element to be considered is whether recovery of the 
overpayment at issue would defeat the purpose for which the 
benefits were intended.  38 C.F.R. § 1.965(a)(4) (2004).  

In this case, the veteran received additional monthly 
compensation benefits for his spouse and children from 
November 1998.  Clearly, the fundamental purpose for which 
the additional benefits were intended was to provide for the 
veteran's dependents.  And the evidence is uncontroverted 
that the wife did, in fact, receive all of the veteran's 
compensation while he was imprisoned.  

The Board finds that recovery of that portion of the 
overpayment received that was additional compensation for 
dependents would defeat the purpose for which those benefits 
were intended, and waiver is appropriate for that portion of 
the overpayment.  38 C.F.R. § 1.965(a)(4) (2004).

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2004).  

The Board finds that waiver of that portion of the debt 
attributable to the additional compensation received for his 
wife and children would not directly result in a windfall and 
produce unfair gain to the veteran and, accordingly, waiver 
is appropriate for that portion of the overpayment.  

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6) (2004).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.  In fact, it is the veteran's own actions 
that resulted in his incarceration and ultimately led to the 
creation of the overpayment.  

After weighing all relevant factors set forth above, and 
considering the benefit of the doubt doctrine set forth in 38 
U.S.C.A. § 5107, the Board finds that recovery of the 
compensation indebtedness, in the amount of $9,749.49, less 
the amount attributable to the additional benefits received 
for his wife and children, does not violate the principles of 
equity and good conscience.  


ORDER

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $9,749.49 is granted, but only to the extent 
of the additional compensation benefits received during the 
period of incarceration because of the veteran's dependents.  
With respect to all other compensation benefits received, 
entitlement to waiver of overpayment is denied.  


	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


